Case: 20-60581     Document: 00516179937         Page: 1     Date Filed: 01/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 January 25, 2022
                                  No. 20-60581
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk


   Maria Garcia-Gonzalez,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 364 468


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Maria Garcia-Gonzalez, a native and citizen of El Salvador, petitions
   for review of an order by the Board of Immigration Appeals (BIA) dismissing
   her appeal from the denial of her application for asylum, withholding of
   removal, and protection under the Convention Against Torture (CAT).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60581     Document: 00516179937           Page: 2   Date Filed: 01/25/2022




                                    No. 20-60581


          We review the BIA’s factual findings for substantial evidence and its
   legal determinations de novo, considering the immigration judge’s decision
   to the extent it influenced the BIA. Lopez-Gomez v. Ashcroft, 263 F.3d 442,
   444 (5th Cir. 2001); Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
   Under the substantial evidence standard, we can only overturn a factual
   finding if the evidence compels a contrary result. Martinez-Lopez v. Barr, 943
   F.3d 766, 769 (5th Cir. 2019).
          Garcia-Gonzalez argues that the BIA erred by concluding that she
   does not qualify for asylum. To qualify for asylum, an applicant must
   establish that she “is unable or unwilling to return to, and is unable or
   unwilling to avail himself or herself of the protection of, [her home] country
   because of persecution or a well-founded fear of persecution on account of
   race, religion, nationality, membership in a particular social group, or
   political opinion.” 8 U.S.C. § 1101(a)(42)(A); see id. § 1158(b)(1)(A). Garcia-
   Gonzalez seeks asylum on account of her partner’s domestic abuse. Asylum
   applicants seeking to establish persecution based on violent conduct of a
   private actor must show that their “government is unable or unwilling to
   control” that private actor. Tesfamichael v. Gonzales, 469 F.3d 109, 113 (5th
   Cir. 2006); see also Shehu v. Gonzales, 443 F.3d 435, 437 (5th Cir. 2006);
   Gonzales-Veliz v. Barr, 938 F.3d 219, 233 (5th Cir. 2019). The BIA found that
   Garcia-Gonzalez did not demonstrate that the Salvadoran authorities were
   unable or unwilling to control her abusive partner. Given that the record
   indicates that Salvadoran police arrested and detained Garcia-Gonzalez’s
   partner for a month after they received a report of his abuse, we cannot say
   that the evidence compels a contrary finding. Accordingly, substantial




                                         2
Case: 20-60581        Document: 00516179937             Page: 3      Date Filed: 01/25/2022




                                        No. 20-60581


   evidence supports the BIA’s determination that Garcia-Gonzalez is not
   eligible for asylum.1
           Garcia-Gonzalez next argues that the BIA abused its discretion by
   failing to fully analyze her withholding of removal claim. However, the BIA
   “does not have to ‘write an exegesis on every contention. What is required is
   merely that it consider the issues raised, and announce its decision in terms
   sufficient to enable a reviewing court to perceive that it has heard and thought
   and not merely reacted.’” Efe v. Ashcroft, 293 F.3d 899, 908 (5th Cir. 2002)
   (quoting Becerra–Jimenez v. INS, 829 F.2d 996, 1000 (10th Cir. 1987)). In
   this case, the BIA correctly concluded that because Garcia-Gonzalez “did
   not meet her burden of proof for asylum, it follows that she cannot meet the
   higher standard for withholding of removal.” See Dayo v. Holder, 687 F.3d
   653, 658–59 (5th Cir. 2012) (“An applicant ‘who has failed to establish the
   less stringent “well-founded fear” standard of proof required for asylum
   relief is necessarily also unable to establish an entitlement to withholding of
   removal.’” (quoting Anim v. Mukasey, 535 F.3d 243, 253 (4th Cir. 2008))).2
   Because further analysis was unnecessary, the BIA did not abuse its
   discretion by declining to analyze Garcia-Gonzalez’s withholding of removal
   claim further.
           Finally, Garcia-Gonzalez argues that the BIA erred by affirming the
   IJ’s finding that she is ineligible for protection under the CAT. An applicant


           1
            Because Garcia-Gonzales does not qualify for asylum for this reason alone, we do
   not review the BIA’s alternative grounds for denying her asylum.
           2
              Garcia-Gonzalez argues that applicants for withholding of removal have a lower
   burden of proof for showing a “nexus” between their protected characteristic and their
   persecution. However, the BIA did not make a nexus determination when it concluded that
   Garcia-Gonzalez is not eligible for asylum and withholding of removal. Because the burden
   of proof for showing a nexus between persecution and a protected characteristic is not at
   issue in this case, we do not address this argument.




                                              3
Case: 20-60581      Document: 00516179937           Page: 4    Date Filed: 01/25/2022




                                     No. 20-60581


   for CAT protection must show “that it is more likely than not that he or she
   would be tortured if removed to the proposed country of removal.” Efe v.
   Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002) (quoting 8 C.F.R. § 208.16(c)(2)).
   Further, the CAT “requires ‘a public official’ or ‘person acting in a public
   capacity’ to ‘inflict,’ ‘acquiesce,’ or ‘give consent’ to the torture.” Tamara-
   Gomez v. Gonzales, 447 F.3d 343, 351 (5th Cir. 2006). The BIA agreed with
   the IJ’s finding that Garcia-Gonzalez has not shown that a public official will
   acquiesce in her torture. Though the documentary evidence Garcia-
   Gonzalez submitted regarding domestic violence in Central America weighs
   against this finding, we cannot say that it compels a contrary result, especially
   given that, as stated above, Salvadoran police arrested and detained Garcia-
   Gonzalez’s partner for a month after they received a report of his abuse.
   Accordingly, substantial evidence supports the BIA’s determination that
   Garcia-Gonzalez is not entitled to relief under the CAT.
          For the foregoing reasons, the petition for review is DENIED.




                                          4